Exhibit 10.1

 

EXECUTION VERSION

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
June 23, 2019 by and among US Ecology, Inc., a Delaware corporation (“Parent”),
US Ecology Parent, Inc., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Holdco”), Rooster Merger Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of Holdco (“Rooster Merger Sub”), and the undersigned
stockholders (the “Stockholders”) of NRC Group Holdings Corp., a Delaware
corporation (the “Company”).

 

RECITALS

 

WHEREAS, Parent, Holdco, Rooster Merger Sub, ECOL Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Holdco (“Parent Merger Sub”) and
the Company have entered into an Agreement and Plan of Merger of even date
herewith (the “Merger Agreement”), which provides for, among other things, the
merger of Rooster Merger Sub with and into the Company, with the Company
continuing as the surviving corporation (the “Rooster Merger”), pursuant to
which each share of Company common stock, par value $0.0001 per share (“Company
Common Stock”), and Company 7.00% Series A Convertible Cumulative Preferred
Stock, par value 0.0001 per share (the “Company Series A Preferred Stock”) that
is not a Dissenting Share will thereupon be cancelled and converted into the
right to receive the Common Merger Consideration or the Preferred Merger
Consideration, as applicable;

 

WHEREAS, the Stockholders are record holders and/or beneficial owners (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), of such number of shares of the Company Capital Stock as is
indicated on Schedule I of this Agreement; and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent, Holdco Parent Merger Sub and Rooster Merger Sub have required the
Stockholders, and in order to induce Parent, Holdco Parent Merger Sub and
Rooster Merger Sub to enter into the Merger Agreement, each Stockholder (solely
in each Stockholder’s capacity as such) has agreed, to enter into this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and for other good and valuable consideration and intending
legally to be bound, the receipt and adequacy of which are hereby acknowledged,
the parties to this Agreement agree as follows:

 

1.                                      Certain Definitions. All capitalized
terms that are used but not defined herein shall have the respective meanings
ascribed to them in the Merger Agreement. For all purposes of and under this
Agreement, the following terms shall have the following respective meanings:

 

(a)                                 “Encumbrance” shall mean any lien,
hypothecation, adverse claim, charge, security interest, pledge or option,
proxy, right of first refusal, voting trust or any other similar right.

 

--------------------------------------------------------------------------------



 

(b)                                 “Expiration Date” shall mean the earlier to
occur of (i) such date and time as the Merger Agreement shall have been validly
terminated pursuant to Article VII thereof, (ii) the Effective Time, (iii) such
date that a Company Adverse Recommendation Change pursuant to Section 5.04(e) of
the Merger Agreement has been made and (iv) the termination of this Agreement by
mutual written consent of the parties.

 

(c)                                  “Permitted Encumbrance” shall mean any
Encumbrance arising under securities Laws.

 

(d)                                 “Subject Shares” shall mean (i) all shares
of Company Common Stock and Company Series A Preferred Stock beneficially owned
by such Stockholder as of the date hereof and (ii) all additional shares of
Company Common Stock and Company Series A Preferred Stock of which such
Stockholder acquires beneficial ownership during the Support Period (including
by way of stock dividend or distribution, split-up, recapitalization,
combination, exchange of shares or issued upon the exercise of any options, the
settlement of any restricted stock or other conversion of any convertible
securities).

 

(e)                                  “Support Period” means that period from the
date of this Agreement through the Expiration Date.

 

(f)                                   “Transfer” means to, directly or
indirectly, (i) sell, pledge, create an Encumbrance with respect to (other than
Permitted Encumbrances), assign, exchange, grant an option with respect to,
transfer, gift, dispose of or enter into any derivative arrangement with respect
to any subject property or any interest therein; or (ii) enter into an agreement
or commitment providing for the sale, pledge, creation of an Encumbrance (other
than Permitted Encumbrances), assignment, exchange, transfer, gift, disposition
of or any derivative arrangement with respect to, or grant of an option with
respect to, such subject property or any interest therein.

 

2.                                      Transfer of Subject Shares.

 

(a)                                 Transfer Restrictions. Except as expressly
contemplated by this Agreement, during the Support Period, each Stockholder
shall not cause or voluntarily consent to any Transfer of any of the Subject
Shares to be effected.  Notwithstanding the foregoing, (x) direct or indirect
transfers of equity or other interests in such Stockholder by its equityholders
is not prohibited by this Section 2(a) and (y) each Stockholder may make
Transfers of Subject Shares as Parent may agree in advance in writing.

 

(b)                                 Transfer of Voting Rights. During the
Support Period, each Stockholder shall not (i) deposit any Subject Shares in a
voting trust or grant any proxy or power of attorney or enter into any voting
agreement or similar agreement with respect to any of the Subject Shares or
(ii) take (or knowingly refrain from taking) any other action that would in any
way restrict, limit or interfere with the performance of such Stockholder’s
obligations hereunder. Any action taken in violation of the foregoing

 

--------------------------------------------------------------------------------



 

sentence shall be null and void ab initio and such Stockholder agrees that any
such prohibited action may and should be enjoined.

 

(c)                                  Exceptions. Nothing in this Section 2 shall
prohibit a Transfer of Subject Shares by a Stockholder to one or more partners,
or members of a Stockholder or to an affiliated entity under common control with
a Stockholder; provided, however, that a Transfer referred to in this
Section 2(c) shall be permitted only if the transferee agrees in advance in
writing, reasonably satisfactory in form and substance to Parent, to be bound by
the terms of this Agreement.

 

(d)                                 Involuntary Transfer. If any involuntary
Transfer of any of the Subject Shares shall occur (including, but not limited
to, a sale by such Stockholder’s trustee in any bankruptcy, or a sale to a
purchaser at any creditor’s or court sale), the transferee (which term, as used
herein, shall include any and all transferees and subsequent transferees of the
initial transferee) shall take and hold such Subject Shares subject to all of
the restrictions, liabilities and rights under this Agreement, which shall
continue in full force and effect until valid termination of this Agreement.

 

3.                                      Voting Agreement.

 

a.              During the Support Period, each Stockholder irrevocably and
unconditionally hereby agrees that at any meeting (whether annual or special and
each postponement, recess, adjournment or continuation thereof) of the Company’s
stockholders, however called, and in connection with any written consent of the
Company’s stockholders, if applicable, each Stockholder shall (i) appear at such
meeting or otherwise cause all of the Subject Shares entitled to vote thereat,
as applicable, to be counted as present thereat for purposes of calculating a
quorum, and (ii) vote or cause to be voted (including by proxy or written
consent, if applicable) all such Subject Shares entitled to vote thereat, as
applicable, (A) in favor of the adoption of the Merger Agreement, (B) in favor
of any proposal to adjourn or postpone such meeting of the Company’s
stockholders to a later date if there are not sufficient votes to adopt the
Merger Agreement, (C) against any action or proposal in favor of a Takeover
Proposal, without regard to the terms of such Takeover Proposal, and (D) against
any action, proposal, transaction, agreement or amendment of the Company’s
Governing Documents, in each case of this clause (D) which would reasonably be
expected to (1) result in a breach of any covenant, representation or warranty
or any other obligation or agreement of the Company contained in the Merger
Agreement, or of such Stockholder contained in this Agreement, or (2) prevent,
impede, interfere with, delay, postpone, or adversely affect the consummation of
the transactions contemplated by the Merger Agreement, including the Rooster
Merger. For the avoidance of doubt, the foregoing commitments apply to any
Subject Shares held by any trust, limited partnership or other entity directly
or indirectly holding Subject Shares for which such Stockholder serves in any
partner, stockholder, trustee or similar capacity. Each Stockholder represents,
covenants and agrees that, (x) except for this Agreement, it has not entered
into, and shall not enter into during the Support Period, any voting agreement
or voting trust with respect to any Subject Shares and

 

--------------------------------------------------------------------------------



 

(y) except as expressly set forth herein, each Stockholder has not granted, and
shall not grant during the Support Period, a proxy, consent or power of attorney
with respect to any Subject Shares. Each Stockholder agrees not to enter into
any agreement or commitment with any person the effect of which would violate
the provisions of this Agreement.

 

b.              In furtherance and not in limitation of the foregoing, until the
termination of this Agreement in accordance with its terms, each Stockholder
hereby appoints each of Jeffrey R. Feeler and Wayne R. Ipsen or any other person
acting as Chief Executive Officer or General Counsel of Parent and any designee
thereof, and each of them individually, its proxy and attorney-in-fact, with
full power of substitution and resubstitution, to vote or act by written consent
during the Support Period with respect to any and all of the Subject Shares in
accordance with this Section 3. This proxy and power of attorney are given to
secure the performance of the duties of each Stockholder under this Agreement.
Each Stockholder hereby agrees that this proxy and power of attorney granted by
each Stockholder shall be irrevocable during the term of this Agreement, shall
be deemed to be coupled with an interest sufficient under applicable Law to
support an irrevocable proxy and shall revoke any and all prior proxies granted
by such Stockholder with respect to any Subject Shares regarding the matters set
forth in this first sentence of this paragraph. The power of attorney granted by
each Stockholder herein is a durable power of attorney and shall survive the
bankruptcy, death or incapacity of such Stockholder.

 

4.                                      Non-Solicitation. Each Stockholder
hereby agrees, and agrees to cause its controlled affiliates (which, for the
avoidance of doubt, does not include the Company) and its and their
representatives not to, take any action which, were it taken by the Company or
its Representatives, would violate Section 5.04 (No Solicitation) of the Merger
Agreement.

 

5.                                      Directors and Officers. Notwithstanding
any provision of this Agreement to the contrary, nothing in this Agreement shall
(or shall require a Stockholder to attempt to) limit or restrict a Stockholder
in his or her capacity as a director or officer of the Company or any designee
of, or Person affiliated with, such Stockholder who is a director or officer of
the Company from acting in such capacity and exercising his or her rights or
fiduciary duties as a director or officer of the Company or voting in such
person’s sole discretion on any matter (it being understood that this Agreement
shall apply to such Stockholder solely in such Stockholder’s capacity as a
stockholder of the Company and that any director or officer of the Company who
signs this Agreement on behalf of a Stockholder is signing only as an individual
and not in any other capacity). No action (or inaction) taken by a Stockholder
or any designee of, or Person affiliated with, such Stockholder who is a
director or officer of the Company in their capacity as a director or officer of
the Company shall be deemed to constitute a breach of this Agreement.

 

6.                                      No Ownership Interest. Nothing contained
in this Agreement shall be deemed to vest in Parent, Holdco, Parent Merger Sub
or Rooster Merger Sub any direct or indirect ownership or incidence of ownership
of or with respect to any Subject Shares. All rights, ownership and economic
benefits of and relating to the Subject Shares shall remain vested in and belong
to each Stockholder, and neither Parent, Holdco, Parent Merger Sub nor Rooster
Merger Sub shall have the authority by virtue of this Agreement or the
transactions to be consummated pursuant hereto

 

--------------------------------------------------------------------------------



 

to manage, direct, superintend, restrict, regulate, govern, or administer any of
the policies or operations of the Company or exercise any power or authority to
direct such Stockholder in the voting of any of the Subject Shares to the extent
such Subject Shares are entitled to be voted, except as otherwise provided
herein.

 

7.              Representations and Warranties of the Stockholders. Each
Stockholder on its own behalf hereby represents and warrants to Parent, Holdco,
Parent Merger Sub and Rooster Merger Sub, severally and not jointly, as follows:

 

(a)                                 Power; Binding Agreement. Such Stockholder
has full power and authority to execute and deliver this Agreement, to perform
such Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by such Stockholder of this
Agreement, the performance by such Stockholder of its obligations hereunder and
the consummation by such Stockholder of the transactions contemplated hereby
have been duly and validly authorized by such Stockholder and no other actions
or proceedings on the part of such Stockholder are necessary to authorize the
execution and delivery by such Stockholder of this Agreement, the performance by
such Stockholder of its obligations hereunder or the consummation by such
Stockholder of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by such Stockholder, and, assuming this Agreement
constitutes a valid and binding obligation of Parent, Holdco and Rooster Merger
Sub and the Company constitutes a valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance
and other equitable remedies.

 

(b)                                 No Conflicts. Except for filings under the
Exchange Act, the Securities Act and filings under the HSR Act, no filing with,
and no permit, authorization, consent, or approval of, any Governmental
Authority is necessary for the execution and delivery by such Stockholder of
this Agreement, the performance by such Stockholder of its obligations hereunder
and the consummation by such Stockholder of the transactions contemplated
hereby. None of the execution and delivery by such Stockholder of this
Agreement, the performance by such Stockholder of its obligations hereunder or
the consummation by such Stockholder of the transactions contemplated hereby
will (i) conflict with or result in any breach of any Governing Documents of
such Stockholder; (ii) result in a violation or breach of, or constitute (with
or without notice or lapse of time or both) a default (or give rise to any third
party right of termination, cancellation, material modification or acceleration)
under any of the terms, conditions or provisions of any note, loan agreement,
bond, mortgage, indenture, commitment, arrangement, understanding or other
agreement to which such Stockholder is a party or by which such Stockholder or
any of such Stockholder’s properties or assets may be bound; or (iii) violate
any order, writ, injunction, decree, judgment, order, statute, rule, or
regulation applicable to such Stockholder or any of such Stockholder’s
properties or assets, except, in the case of each of the foregoing clauses (i) -
(iii), as would not, individually or in the aggregate, reasonably be expected to
prevent or

 

--------------------------------------------------------------------------------



 

materially delay the consummation by such Stockholder of the transactions
contemplated hereby.

 

(c)                                  Ownership of Shares. Each Stockholder is
the record and/or beneficial owner of the shares of Company Common Stock and
Company Series A Preferred Stock as of the date hereof set forth opposite such
Stockholder’s name on Schedule I of this Agreement, all of which are free and
clear of any Encumbrances (other than Permitted Encumbrances) other than any
Encumbrances that would not prevent or delay such Stockholders’ ability to
perform such Stockholder’s obligations hereunder.  Each Stockholder does not
own, of record or beneficially, any securities of the Company other than those
securities set forth opposite such Stockholders’ name on Schedule I of this
Agreement (except that such Stockholder may be deemed to beneficially own the
shares of Company Common Stock underlying the conversion of the Company Series A
Preferred Stock in accordance with Rule 13d-3 of the Exchange Act).

 

(d)                                 Voting and Disposition Power. Each
Stockholder has sole voting power with respect to the Subject Shares and sole
power of disposition, sole power to issue instructions with respect to the
matters set forth herein and sole or shared power to agree to all of the matters
set forth in this Agreement, in each case with respect to all of the Subject
Shares. None of the shares of Company Common Stock and Company Series A
Preferred Stock indicated on Schedule I of this Agreement are subject to any
stockholders’ agreement, proxy, voting trust or other agreement or arrangement
with respect to the voting of such Subject Shares except as would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay the consummation by such Stockholder of the transactions
contemplated hereby.

 

(e)                                  Reliance. Each Stockholder has been
represented by or had the opportunity to be represented by, independent counsel
of its own choosing, and that it has had the full right and opportunity to
consult with its attorney, that to the extent, if any, that it desired, it
availed itself of this right and opportunity, that it or its authorized officers
(as the case may be) have carefully read and fully understand this Agreement and
the Merger Agreement in its entirety and have had it fully explained to them by
its counsel, that it is fully aware of the contents thereof and its meaning,
intent and legal effect, and that it or its authorized officer (as the case may
be) is competent to execute this Agreement and has executed this Agreement free
from coercion, duress or undue influence. Each Stockholder understands and
acknowledges that the Company, Parent, Holdco, Parent Merger Sub and Rooster
Merger Sub are entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

 

(f)                                   Absence of Litigation. With respect to
each Stockholder, as of the date hereof, there is no action, suit, claim,
proceeding, charge, arbitration or investigation pending against, or, to the
actual knowledge of such Stockholder, threatened in writing against such
Stockholder or any of such Stockholder’s properties or assets (including the
Subject Shares) before or by any Governmental Authority that could

 

--------------------------------------------------------------------------------



 

reasonably be expected to prevent or materially delay or impair the consummation
by such Stockholder of the transactions contemplated by this Agreement or
otherwise materially impair the Stockholder’s ability to perform its obligations
hereunder.

 

(g)                                  Brokers. No broker, finder, financial
advisor, investment banker or other Person is entitled to any brokerage,
finder’s, financial advisor’s or other similar fee or commission from Parent,
Holdco, Parent Merger Sub, Rooster Merger Sub or the Company in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of the Stockholders.

 

8.              Representations and Warranties of Parent, Holdco and Rooster
Merger Sub. Parent, Holdco and Rooster Merger Sub represent and warrant to the
Stockholders as follows:

 

(a)                                 Organization and Qualification. Each of
Parent, Holdco and Rooster Merger Sub is a duly organized and validly existing
corporation in good standing under the applicable Laws of the jurisdiction of
its organization. All of the issued and outstanding capital stock of Holdco and
Rooster Merger Sub is owned directly or indirectly by Parent.

 

(b)                                 Power; Binding Agreement. Each of Parent,
Holdco and Rooster Merger Sub has full power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery by Parent,
Holdco and Rooster Merger Sub of this Agreement, the performance by each of
Parent, Holdco and Rooster Merger Sub of its obligations hereunder and the
consummation by Parent, Holdco and Rooster Merger Sub of the transactions
contemplated hereby have been duly and validly authorized by each of Parent,
Holdco and Rooster Merger Sub and no other actions or proceedings on the part of
Parent, Holdco or Rooster are necessary to authorize the execution and delivery
by Parent, Holdco or Rooster Merger Sub, the performance by either Parent,
Holdco or Rooster Merger Sub of its obligations hereunder or the consummation by
Parent, Holdco or Rooster Merger Sub of the transactions contemplated hereby.
This Agreement has been duly executed and delivered by each of Parent, Holdco
and Rooster Merger Sub, and, assuming this Agreement constitutes a valid and
binding obligation of the Stockholders, constitutes a valid and binding
obligation of each of Parent, Holdco and Rooster Merger Sub, enforceable against
each of Parent, Holdco and Rooster Merger Sub in accordance with its terms,
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance
and other equitable remedies.

 

9.              Disclosure. Each Stockholder shall permit the Company, Parent,
Holdco, Parent Merger Sub and Rooster Merger Sub to publish and disclose (in all
documents and schedules filed with the SEC, and any press release or other
disclosure document that the Company, Parent, Holdco, Parent Merger Sub or
Rooster Merger Sub determines to be necessary or desirable in connection with
the Rooster Merger and any transactions related thereto) such Stockholder’s
identity and ownership of Subject Shares and the nature of the commitments,

 

--------------------------------------------------------------------------------



 

arrangements and understandings under this Agreement. Parent, Holdco, Parent
Merger Sub and Rooster Merger Sub shall permit the Stockholders to publish and
disclose in all disclosure documents required by Law (including any registration
statement / proxy statement on Form S-4), the nature of the commitments,
arrangements and understandings under this Agreement.

 

10.       Waiver of Appraisal Rights. Each Stockholder hereby waives, to the
full extent permitted by Law, and agrees not to assert any, appraisal rights
pursuant to Section 262 of the DGCL or otherwise in connection with the Rooster
Merger with respect to any and all Subject Shares held by the undersigned of
record or beneficially owned and entitled to appraisal rights pursuant to
Section 2.04 (Appraisal Rights) of the Merger Agreement.

 

11.       Further Assurances. Subject to the terms and conditions of this
Agreement, each party shall use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary to fulfill such party’s obligations under this Agreement.

 

12.       Termination. This Agreement shall terminate and shall have no further
force or effect as of the Expiration Date; provided that this Section 12 and
Section 13 shall survive such termination and remain in full force and effect. 
Notwithstanding the foregoing, nothing set forth in this Section 12 shall
relieve any party hereto from liability for any willful breach of this Agreement
that is material prior to such termination.

 

13.       Miscellaneous Provisions.

 

(a)                                 Amendment or Supplement. This Agreement may
be amended or supplemented in any and all respects by written agreement signed
by Parent and the Stockholders.

 

(b)                                 Entire Agreement; No Third Party
Beneficiary. This Agreement (including the Schedule to this Agreement)
constitutes the entire agreement among the parties with respect to the subject
matter of this Agreement and supersede all other prior agreements and
understandings, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement.  This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and respective
successors and nothing herein, express or implied, is intended to or shall
confer upon any other Person or entity any legal or equitable right, benefit, or
remedy of any nature whatsoever under or by reason of this Agreement.

 

(c)                                  Governing Law  This Agreement and all Legal
Actions (whether based on contract, tort, or statute) arising out of or relating
to this Agreement or the actions of any of the parties hereto in the
negotiation, administration, performance, or enforcement hereof, shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to any choice or conflict of law provision or
rule (whether of the State of State of Delaware or any other jurisdiction) that
would cause the application of Laws of any jurisdiction other than those of the
State of Delaware.

 

--------------------------------------------------------------------------------



 

(d)                                 Jurisdiction.  Each of the parties hereto
irrevocably agrees that any Legal Action with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other party hereto or its successors or assigns shall
be brought and determined exclusively in the Court of Chancery in and for New
Castle County, Delaware, or in the event (but only in the event) that such court
does not have subject matter jurisdiction over such Legal Action, in the United
States District Court for the District of Delaware. Each of the parties hereto
agrees that mailing of process or other papers in connection with any such Legal
Action in the manner provided in Section 13(g) or in such other manner as may be
permitted by applicable Laws, will be valid and sufficient service thereof. Each
of the parties hereto hereby irrevocably submits with regard to any such Legal
Action for itself and in respect of its property, generally and unconditionally,
to the personal jurisdiction of the aforesaid courts and agrees that it will not
bring any Legal Action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court or tribunal other than the aforesaid
courts. Each of the parties hereto hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim, or otherwise, in any Legal
Action with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder: (a) any claim that
it is not personally subject to the jurisdiction of the above named courts for
any reason other than the failure to serve process in accordance with this
Section 13(d); (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise);
and (c) to the fullest extent permitted by the applicable Law, any claim that
(i) the suit, action, or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action, or proceeding is improper, or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 

(e)                                  Specific Enforcement. The parties hereto
agree that the rights of each party to consummate the transactions contemplated
by this Agreement are special, unique and of extraordinary character and that
irreparable damage would occur if any provision of this Agreement are not
performed in accordance with the terms hereof or are otherwise breached, and
that the parties shall be entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in the Court of Chancery of the
State of Delaware without necessity of posting a bond or other form of security.
In the event that any action or proceeding should be brought in equity to
enforce the provisions of this Agreement, no party shall allege, and each party
hereby waives the defense, that there is an adequate remedy at Law.

 

--------------------------------------------------------------------------------



 

(f)                                   Assignment. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as provided in Section 2(c),
neither the Stockholders nor Parent nor Holdco nor Rooster Merger Sub may assign
their rights or obligations hereunder without the prior written consent of the
other parties, which consent shall not be unreasonably withheld, conditioned, or
delayed. No assignment shall relieve the assigning party of any of its
obligations hereunder.

 

(g)                                  Notices. All notices and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by email (with confirmation of
transmission); or (d) on the third (3rd) day after the date mailed, by certified
or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 13(g)):

 

if to Parent, Holdco, Parent Merger Sub or Rooster Merger Sub:

 

c/o US Ecology, Inc.

US Ecology, Inc.

101 S. Capitol Blvd., Suite 1000

Boise, ID 83702

Attention: Wayne Ipsen, General Counsel

Email:        wayne.ipsen@usecology.com

 

with a copy to (which copy shall not constitute notice):

 

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attention: Stephen M. Leitzell

Email:       stephen.leitzell@dechert.com

 

if to the Stockholders:

 

c/o J.F. Lehman & Company

110 East 59th Street, 27th Floor

New York, NY 10022

Attention: C. Alexander Harman, Glenn M. Shor and David L. Rattner

Email: cah@jflpartners.com, gms@jflpartners.com, and dlr@jflpartners.com

 

--------------------------------------------------------------------------------



 

with a copy (which shall not constitute notice) to:

 

Jones Day

2727 North Harwood Street, Suite 500

Dallas, TX 75201

Attention: Alain A. Dermarkar

Email: adermarkar@jonesday.com

 

(h)                                 Severability. The provisions of this
Agreement shall be deemed severable and if any term or provision of this
Agreement is invalid, illegal, or unenforceable in any jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal, or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

(i)                                     Stockholder Obligation Several and Not
Joint. The obligations of each Stockholder hereunder shall be several and not
joint, and no Stockholder shall be liable for any breach of the terms of this
Agreement by any other Stockholder.

 

(j)                                    Construction.

 

a.              For purposes of this Agreement, whenever the context requires:
(A) the singular number shall include the plural, and vice versa; (B) the
masculine gender shall include the feminine and neuter genders; (C) the feminine
gender shall include the masculine and neuter genders; and (D) the neuter gender
shall include the masculine and feminine genders.

 

b.              The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.

 

c.               As used in this Agreement, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

 

(k)                                 Descriptive Headings. The descriptive
headings herein are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

(l)                                     Counterparts; Signatures. This Agreement
may be executed in any number of counterparts, all of which will be one and the
same agreement. This Agreement will become effective when each party to this
Agreement shall have received counterparts signed by all of the other parties. 
This Agreement may be executed and delivered by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the

 

--------------------------------------------------------------------------------



 

original graphic and pictorial appearance of a document, or by combination of
such means, each of which shall be deemed an original.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed to
be effective as of the date first above written.

 

 

US ECOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Feeler

 

 

Name: Jeffrey R. Feeler

 

 

Title: President

 

 

 

 

US ECOLOGY PARENT, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Feeler

 

 

Name: Jeffrey R. Feeler

 

 

Title: President

 

 

 

 

ROOSTER MERGER SUB, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Feeler

 

 

Name: Jeffrey R. Feeler

 

 

Title: President

 

 

 

 

JFL-NRC-SES PARTNERS, LLC

 

 

 

 

 

 

 

By:

/s/ C. Alexander Harman

 

 

Name: C. Alexander Harman

 

 

Title: President and Assistant Secretary

 

 

 

 

JFL-NRCG HOLDINGS III, LLC

 

 

 

 

 

 

 

By:

/s/ David L. Rattner

 

 

Name: David L. Rattner

 

 

Title: Secretary

 

 

 

 

JFL-NRCG HOLDINGS IV, LLC

 

 

 

 

 

 

 

By:

/s/ David L. Rattner

 

 

Name: David L. Rattner

 

 

Title: Secretary

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

NAME AND ADDRESS

 

COMPANY
COMMON
STOCK

 

COMPANY SERIES A
PREFERRED STOCK

 

 

 

 

 

 

 

JFL-NRC-SES Partners, LLC

 

23,021,521

 

—

 

JFL-NRCG Holdings III, LLC

 

165,568

 

24,133

 

JFL-NRCG Holdings IV, LLC

 

1,892,605

 

275,867

 

(see notices section for address)

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

25,079,694

 

300,000

 

 

--------------------------------------------------------------------------------